Citation Nr: 1539206	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right shoulder strain, prior to September 21, 2011.

2.  Entitlement to an initial compensable disability rating for left shoulder strain, prior to September 21, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain, beginning September 21, 2011.

4.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain, beginning September 21, 2011.

5.  Entitlement to an initial compensable disability rating for low back strain, prior to September 21, 2011.

6.  Entitlement to an initial disability rating in excess of 10 percent for low back strain, beginning September 21, 2011.

7.  Entitlement to an initial compensable disability rating for osteoarthritis of the right knee, prior to September 13, 2013.

8.  Entitlement to an initial compensable disability rating for osteoarthritis of the left knee, prior to September 13, 2013.

9.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee, beginning September 13, 2013.

10.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee, beginning September 13, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for each of the above listed disabilities, assigning noncompensable (0 percent) disability evaluations, effective May 1, 2007. 
 
In a May 2012 rating decision, the Veteran's evaluations for both shoulder disabilities and back disability were increased to 10 percent each, effective September 21, 2011.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.

This case was remanded in August 2013 for additional development.  In a November 2013 rating decision, the RO increased the Veteran's disability ratings for his right and left knee disabilities to 10 percent each, effective September 13, 2013.

Inasmuch as a higher rating is available for his service-connected disabilities than that assigned in the May 2012 and November 2013 rating decisions, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Throughout the appeals period, right shoulder strain was manifested by pain; range of motion was not limited to shoulder level.

2.  Throughout the appeals period, left shoulder strain was manifested by pain; range of motion was not limited to shoulder level.

3. Prior to September 21, 2011, low back strain was manifested by tenderness in the lumbosacral region.

4.  At no time over the appeals period was low back strain, manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5. Prior to September 13, 2013, osteoarthritis of the right knee was manifested by pain.

6.  Prior to September 13, 2013, osteoarthritis of the left knee was manifested by pain.

7.  Throughout the appeals period, osteoarthritis of the right knee was not manifested by flexion limited to 30 degrees.

8.  Throughout the appeals period, osteoarthritis of the left knee was not manifested by flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for right shoulder strain were met prior to September 21, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2015).

2. The criteria for an initial 10 percent rating for left shoulder strain were met prior to September 21, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met at any time over the appeals period. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2015).

4.  The criteria for an initial rating in excess of 10 percent for left shoulder strain have not been met at any time over the appeals period. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2015).

5. The criteria for an initial 10 percent rating for low back strain were met prior to September 21, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

6.  The criteria for an initial rating in excess of 10 percent for low back strain have not been met at any time over the appeals period. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

7.  The criteria for an initial 10 percent rating for osteoarthritis of the right knee were met prior to September 13, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).
      
8.  The criteria for an initial 10 percent rating for osteoarthritis of the left knee were met prior to September 13, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

9.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met at any time over the appeals period. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

10.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met at any time over the appeals period. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from appeals of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The Board remanded this case in August 2013, in order to provide the Veteran with VA examinations to determine the current severity of his service-connected right and left shoulder, right and left knee, and back disabilities.  The examinations were provided in September 2013.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initial rating for right and left shoulder strain

The Veteran's right and left shoulder strain has been rated under Diagnostic Codes 5201-5019.   His right and left shoulder disabilities were rated as noncompensable prior to September 21, 2011.  As of September 21, 2011, each of his shoulder disabilities were rated as 10 percent disabling.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2015).  Diagnostic Code 5019 provides that bursitis is to be rated on limitation of motion of the affected part as degenerative arthritis under Diagnostic Code 5003, which in turn directs that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, in the case, Diagnostic Code 5201 for limitation of motion of the arm. However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion. See 38 C.F.R. § 4.71a.

Limitation of motion of the arm and shoulder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of either arm is limited to shoulder level.  When arm motion is limited to midway between the side and shoulder level, a 30 percent rating is assigned for the major arm and a 20 percent disability rating is assigned for the minor arm. When arm motion is limited to 25 degrees from the side, a 40 percent rating is assigned for the major arm, and a 20 percent rating is assigned for the minor arm. In rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities. As the Veteran is right-handed, his right shoulder is the major extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2015).

The Veteran was provided with a VA examination in May 2007.  He had intermittent pain on the left greater than right with stiffness especially in the morning.  He denied weakness, swelling, heat, tenderness, instability, or giving way.  There was no locking or lack of endurance.  Flare-up occurred especially while driving a car, maintaining his arms in a certain position.  He reported that he could not lift overhead due to the stiffness and pain in both shoulders.  He was required to carry heavy equipment at work, but stated that his co-workers would help him. Precipitating factors were driving and maintaining the arms in a certain position-usually at a 90-degree angle-for prolonged periods, and overhead lifting. He denied any additional limitation of motion or functional impairment during flare-ups, as he stated he has learned to live with this type of pain and reduced the amount of work he does.  He had no episodes of dislocation or recurrent subluxation.  He denied inflammatory arthritis and he stated that with his occupation he was not able to lift or do any, overhead lifting or picking up heavy instruments. Regarding activities of daily living, he was more aware of his environment and did not do any anything overhead or carry any items weighing more than fifteen pounds.  Upon examination, there was no evidence of deformity.  Forward flexion was 0 to 170 degrees on the left and 0 to 180 degrees on the right.  Shoulder abduction on the left was 0 to 170 degrees with discomfort at the end point, on the right was 0 to 180 degrees with discomfort at the end point.  External and internal rotation on the left was 0 to 90 degrees, on the right 0 to 90 degrees.   Left shoulder was painful on motion but the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance.  On the right, the joint was not painful on motion and the range of motion or joint junction is not additionally limited by pain, fatigue, weakness, incoordination, lack of endurance following repetitive use.

The Board finds that, based on the evidence of record, disability ratings of 10 percent each are warranted for the Veteran's right and left shoulder disabilities, prior to September 21, 2011.  While the May 2007 examiner found that the right shoulder was not painful on motion, the Veteran reported in both shoulders.  As noted above, under Diagnostic Code 5003 provides that a 10 percent disability rating will be assigned in cases where the range of motion is noncompensable, but there is pain in the joint.  Here, the Veteran's range of motion of his shoulders is not limited to the shoulder level and is therefore noncompensable under Diagnostic Code 5201.  However, the Veteran has reported pain in his shoulders.  He is competent to report such a symptom, and there is no contradictory evidence to render his reports incredible.  As such, the Veteran's right and left shoulder disabilities are entitled to 10 percent disability ratings.

As the Board has now determined that the Veteran's right and left shoulder disabilities are rated at 10 percent evaluations throughout the appeals period, higher ratings will now be considered for the entire appeals period.

The Veteran was provided with a VA examination in September 2011.  At that time, flexion of the right shoulder was 0 to 180 degrees, with pain at 150 degrees, abduction was 0 to 135, with pain at 80 degrees.  Flexion of the left shoulder was 0 to 170 degrees, with pain at 110 degrees, abduction was 0 to 110, with pain at 45 degrees.  There was no further limitation of motion after repetitive movement.  Functional loss was due to less movement than normal and pain on movement.  A September 2011 X-ray revealed a normal shoulder.  There was no guarding, ankylosis, recurrent dislocation/subluxation of the glenohumeral (scapulohumeral) joint, AC joint condition or any impairment of the clavicle or scapula.  The Veteran had normal strength.  

The Veteran was provided with a VA examination in September 2013.  He reported having bilateral shoulder pain occurring four times per week.  There was no swelling, but the Veteran indicated  that he had achy stiffness intermittently, with regular sensation of clicking or popping.  He felt that his shoulders fatigued easily and were painful whenever he had to lift.  The Veteran was able to complete all of his activities of daily living.  He had pain while working overhead on submarines and had to take breaks.  He did not miss days as a result of his shoulder disabilities.  At that time, flexion of the right shoulder was 0 to 170 degrees, with no objective evidence of painful motion, abduction was 0 to 140 degrees, with pain at 80 degrees.  Flexion of the left shoulder was 0 to 170 degrees, with no objective evidence of painful motion, abduction was 0 to 140 degrees, with pain at 70 degrees.  There was no further limitation of motion after repetitive movement.  Functional loss was due to excess fatigability and pain on movement.  There was no guarding, ankylosis, recurrent dislocation/subluxation of the glenohumeral (scapulohumeral) joint, AC joint condition, impairment of the clavicle or scapula, or degenerative or traumatic arthritis.  The Veteran had normal strength.  

The Board finds that the Veteran's right and left shoulder disabilities do not warrant evaluations in excess of 10 percent at any time over the appeals period.  Under Diagnostic Code 5201, a rating in excess of 10 percent would be warranted if the evidence reflected that range of motion was limited to the shoulder level.  However, the Veteran's flexion and abduction were beyond the 90 degree measurement at all times during the appeals period.  Therefore, the evidence does not support a higher rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has also considered whether ratings higher than 10 percent would be warranted for either shoulder based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain. 38 C.F.R. §§ 4.40, 4.45.  For an evaluation in excess of 10 percent, there must be the functional equivalent of arm motion limited to shoulder level (or more nearly approximating this level of limitation of motion).  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned ratings contemplate the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for higher ratings for the right and left shoulder, based on limitation of motion.  Therefore higher rating are not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

Under Diagnostic Code 5003, a higher evaluation would be warranted if the evidence were to show that the Veteran had X-ray evidence of arthritis; however, in this case, the Veteran's X-rays have revealed normal shoulders.  The Board has considered rating the Veteran's right and left shoulder disabilities under other Diagnostic Codes pertaining to disabilities of the shoulder, to provide him with the most beneficial rating.  However, the Veteran does not have ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  As such, ratings under Diagnostic Codes 5200, 5202, and 5203 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

As such, higher ratings for the Veteran's service-connected right and left shoulder disabilities are not warranted at any point over the appeals period.  As the preponderance of evidence is against evaluations in excess of 10 percent for the Veteran's right and left shoulder disabilities, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Initial rating for back strain

The Veteran's service-connected back strain has been rated under Diagnostic Code 5237, pertaining to lumbosacral strain.  Prior to September 21, 2011, his back disability was rated as noncompensable.  Beginning September 21, 2011, his back disability was rated as 10 percent disabling.  Diagnostic Code 5237 is in accordance with the criteria set out in the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was provided with a VA examination in May 2007.  The Veteran reported daily low back pain with radiation to both hips with stiffness but no weakness.  He reported periods of flare-up with prolonged standing and sitting and twisting.  He denied any associated features or symptoms of weight loss, fevers, malaise, dizziness, numbness, weakness, bladder and bowel complaints and erectile dysfunction.  He used no walking or assistive devices.  The Veteran indicated that the only effect that his back disability had was that he found it hard to sit for long periods of time, which impacted his driving. He had no report of effects of his back condition on his mobility, including walking and transfers, or his activities of daily living, including eating, grooming, bathing, toileting, and dressing and his usual occupational or recreational activities.  He denied any periods of incapacitation in the prior twelve months.  On examination, the Veteran had a normal spine, limbs, posture and gait, curvature of the spine, symmetry and appearance were all normal.  Forward flexion was 0 to 90 degrees with minimal pain at 90, extension was 0 to 30 degrees, right and left lateral flexion was 0 to30 degrees, and right and left lateral rotation was 0 to 30 degrees.  There was no1oss of range of motion due to fatigue, weakness, lack of endurance, incoordination, or pain after repetition.  The Veteran indicated increased pain only during flare-ups. There was tenderness in the lumbosacral region but no spasms or weakness.  Sensory examination, to include sacral segments, was intact.  Motor examination was normal, there was no atrophy, circumferential measurements, tone and strength was 5/5 for strength.  Reflexes, deep tendon, cutaneous and pathological were 2+ in the knees and ankles and there was no incontinence.  Lasegue's was negative.

The Board finds that, prior to September 21, 2011, the Veteran's low back disability warranted a 10 percent disability rating.  Under the General Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In this case, the May 2007 examiner noted tenderness in the lumbosacral region.  As such, the Board finds that the Veteran's service-connected back strain meets the criteria for a 10 percent disability rating.

As the Board has now determined that the Veteran's back disability is rated at a 10 percent throughout the appeals period, a higher rating will now be considered for the entire appeals period.

The Veteran was afforded a VA examination in September 2011.  He denied flare-ups of lumbar spine pain.  Forward flexion was to 90 degrees or greater with pain at 60 degrees, extension was to 30 degrees or greater with pain at 20 degrees, right lateral rotation was to 30 degrees or greater with pain at 0 degrees, left lateral flexion and right and left lateral rotation were to 30 degrees with pain at 20 degrees.  Range of motion was not further limited after repetitive movements.  Functional loss was due to pain on movement and interference with sitting, standing and weight bearing.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, sensory, and reflex testing was normal.  The examiner found that the Veteran had IVDS, and that he did not have any incapacitating episodes.  

The Veteran was afforded a VA examination in September 2013.  He reported daily back pain which radiated in to his right buttock to his knee, with numbness and tingling in his right leg.  He indicated that he was an electronics technician for deploying submarines, and that he was able to do his job because his colleagues would help him.  He required breaks while working, but was able to take them as needed.  He estimated missing approximately five days of work per year due to back pain.  Forward flexion was to 90 degrees or greater, with no objective evidence of pain on motion.  Extension was to 10 degrees with pain at the end of the range of motion.  Right lateral flexion was to 20 degrees with pain at 20 degrees.  Left lateral flexion was to 20 degrees with no objective evidence of pain on motion.  Right and left lateral rotation was to 30 degrees or greater with no objective evidence of pain on motion.  Range of motion was not further limited after repetitive movements.  Functional loss was due to pain on movement and interference with sitting, standing and weight bearing.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, sensory, and reflex testing was normal.  The examiner found that the Veteran had IVDS, and that he did not have any incapacitating episodes.  

The Board finds that, based on the evidence of record, a disability rating in excess of 10 percent is not warranted at any point over the appeals period. At no time was the Veteran's forward flexion limited to less than 60 degrees.  Combined range of motion was greater than 120 degrees throughout the appeals period.  The examiner did not note any guarding or muscle spasm.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain. 38 C.F.R. §§ 4.40, 4.45.  For a higher evaluation, there must be the functional equivalent of forward flexion greater than 30 degrees but not greater than 60 degrees or combined disability rating not greater than 120 degrees (or more nearly approximating this level of limitation of motion).  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent rating contemplates the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

As the Veteran was found to have IVDS, the Board has considered whether his service-connected back disability warrant a higher rating based on incapacitating episodes.  However, as the evidence reflects that he has not had any incapacitating episodes as defined by the rating criteria at any time over the appeals period, a rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not result in a higher disability rating.  The Board notes that the Veteran has indicated missing five days of work over a period of 12 months due to his back disability.  However, even if these were to be considered incapacitating episodes, it would not entitle the Veteran to a higher rating.

As such, a rating greater than 10 percent for the Veteran's service-connected back disability is not warranted at any time over the appeals period.  As the preponderance of evidence is against an evaluation higher than 10 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Initial rating for osteoarthritis of the left and right knee 

The Veteran's right and left knee disabilities are rated under Diagnostic Code 5260, pertaining to limitation of flexion of the knee.  Prior to September 13, 2013, the Veteran's right and left knee disabilities were rated as noncomensable.  As of September 13, 2013, right and left knee osteoarthritis was rated as 10 percent disabling for each knee.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Prior to September 13, 2013, the Veteran's right and left knee disabilities were assigned noncompensable (0 percent) disability ratings.

The Veteran was provided with a VA examination in May 2007.  He stated that his gait was normal and he had no functional limitations on standing and walking. He described an achy type of pain in his knees with no stiffness, swelling, heat, redness, weakness, instability, or giving way.  He denied locking and lack of endurance.  Periods of flare-up occurred with damp cold rainy weather and prolonged standing.  He denied any additional limitation of motion or functional impairment during flare-ups.  He occasionally used a brace on both knees.  He denied any surgery or injury, and had no recurrent subluxation or episodes of dislocation.  He had no inflammatory arthritis or constitutional symptoms. Regarding his occupation he indicated that he could not kneel and had to continually change positions while working, alternating his stance from left to right to minimize his discomfort.  Regarding his daily activities, he did nothing at home requiring kneeling, prolonged standing, or climbing.  He avoided walking up and down the stairs. Range of motion was 0 to 140 degrees bilaterally.  The examiner noted that, in the medial and collateral ligaments, there was some valgus in neutral, but at 30 degrees of flexion it was normal.  Anterior and posterior drawer signs were negative.  The knees were not painful on motion, and the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use in the bilateral knees.

The Veteran was provided with a VA examination in September 2011.  He reported that he did not have flare-ups that impacted the function of his knees.  Right and left knee range of motion was 0 to 140 degrees.  The Veteran reported pain in the right knee at "minus 10 and ending at full extension" and pain in the left knee at "minus 20 and ending at full extension."  There was no additional limitation of motion after repetitive movement.  Functional impairment was due to pain on movement, and interference with sitting, standing, or weight bearing.  There was no instability, patellar subluxation or dislocation, or meniscal disorder.  The examiner noted that the Veteran used a hinged knee brace on his left knee for stability.  There was no evidence of arthritis on X-ray.  The Veteran's right and left knee disabilities affected his ability to work in that he needed help from others with carrying and lifting things, and had trouble with ladders on submarines and with kneeling.

The Board finds that, based on the evidence of record, disability rating of 10 percent each are warranted for the Veteran's right and left knee disabilities, prior to September 13, 2013.  At both VA examinations, the Veteran reported pain in both knees.  While the May 2007 examiner found that the knees were not painful on motion, the Veteran reported aching pain in his knees.  At his September 2011 VA examination, the Veteran reported pain on motion.  As noted above, the intention of the rating schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59, Burton.  Here, the Veteran has reported pain in his knees.  He is competent to report such a symptom, and there is no contradictory evidence to render his reports incredible.  As such, the Veteran's right and left knee disorders are entitled to 10 percent disability ratings.

As the Board has now determined that the Veteran's right and left knee disabilities are rated at 10 percent evaluations throughout the appeals period, higher ratings will now be considered for the entire appeals period.

The Veteran was afforded a VA examination in September 2013.  He reported low grade aching pain in his knees but that it became sharp and was debilitating for brief periods each day.  He noted swelling but not stiffness, cracking or popping, or locking.  He indicated that his left knee buckled a few times per week.  He denied any missed work due to his knees.  Right and left knee range of motion was 0 to 130 degrees with no objective evidence of pain on motion.  There was no additional limitation of motion after repetitive movement. There was no instability, patellar subluxation or dislocation, or meniscal disorder.  The examiner noted that the Veteran used a hinged knee brace on his left knee for stability.  There was no evidence of arthritis on X-ray.  The examiner noted that the Veteran did not have further functional limitation or decreased range of motion of the knees secondary to pain, weakness, fatigue or incoordination during flare or following prolonged repeated activity.

The Board finds that the Veteran's right and left knee disabilities do not warrant evaluations in excess of 10 percent at any time over the appeals period.  Under Diagnostic Code 5260, a rating in excess of 10 percent would be warranted if the evidence reflected that flexion was limited to 30 degrees.  However, at no time over the appeals period was the Veteran's flexion limited to 30 degrees such as warrant a higher disability rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The General Counsel has directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04.

In this case, however, the Veteran does not have limitation of flexion or extension to warrant compensable disability ratings.  At no time prior to September 13, 2013 was the Veteran's extension of either knee limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

The Board has also considered whether ratings higher than 10 percent would be warranted for either knee based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain. 38 C.F.R. §§ 4.40, 4.45.  For an evaluation in excess of 10 percent, there must be the functional equivalent of flexion limited to 30 degrees and extension limited to 15 degrees (or more nearly approximating this level of limitation of motion).  See Deluca, supra. Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned ratings contemplate the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for ratings in excess of 10 percent each for the right and left knees, based on limitation of motion.  Therefore higher rating are not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

The Board has considered rating the Veteran's right and left knee disabilities under other Diagnostic Code pertaining to disabilities of the knee, to provide him with the most beneficial rating.  The Veteran has reported using a knee brace for stability.  However, the clinical evidence of record does not reflect that the Veteran has instability in either knee that would entitle him to a higher evaluation.  The May 2007 examiner noted that there was some valgus in neutral in the medial and collateral ligaments.  However, the knees were normal at 30 degrees of flexion and anterior and posterior drawer signs were negative.  Significantly, there was no indication of instability at the Veteran's September 2011 examination.  The VA examiner found no indication of instability at the Veteran's September 2013 examination.  As such, the Veteran's right and left knee disorders do not warrant a higher evaluation based on instability, as the evidence does not support a finding that the Veteran's knee disability more closely approximate moderate instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

With regard to other Diagnostic Codes for disabilities of the knee, the Board notes that the Veteran does not have ankylosis, dislocation of semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint, or impairment of the tibia and fibular.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2015).

As such, higher ratings for the Veteran's service-connected right and left knee disabilities are not warranted at any point over the appeals period.  As the preponderance of evidence is against evaluations in excess of 10 percent for the Veteran's right and left knee disabilities prior to September 13, 2013, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected knee, shoulder, and back disabilities are manifested by signs and symptoms including pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee, shoulder, and back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee, shoulder, and back disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his knee, shoulder, and back disabilities have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, the Veteran has indicated that he is currently employed.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A 10 percent disability rating is granted for right shoulder strain prior to September 21, 2011, subject to the law and regulations governing the award of monetary benefits.

A 10 percent disability rating is granted for left shoulder strain prior to September 21, 2011, subject to the law and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for right shoulder strain is denied.

An initial disability rating in excess of 10 percent for left shoulder strain is denied.


A 10 percent disability rating is granted for low back strain prior to September 21, 2011, subject to the law and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for low back strain is denied.

A 10 percent disability rating is granted for osteoarthritis of the right knee prior to September 13, 2013, subject to the law and regulations governing the award of monetary benefits.

A 10 percent disability rating is granted for osteoarthritis of the left knee prior to September 13, 2013, subject to the law and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for osteoarthritis of the right knee is denied.

An initial disability rating in excess of 10 percent for osteoarthritis of the left knee is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


